The plaintiff brought an action against the defendant to recover damages for the injury and death of her intestate brought about by the alleged negligence of the defendant. In the court below the defendant made a motion for judgment as of nonsuit, which was declined. The plaintiff made a recovery, and the defendant appealed to this Court, where the judgment of the court below declining the nonsuit was reversed and action dismissed.Whichard v. Lipe, 221 N.C. 53, 19 S.E.2d 14. Soon thereafter the plaintiff renewed the action, and again recovered in the court below. The defendant appealed, assigning various errors.
Upon a hearing of the case, the Court was evenly divided in opinion,Schenck, J., not sitting. According to the practice of the Court, the judgment of the court below is affirmed; and the decision thereof does not become a precedent. Elmore v. Amusements, 221 N.C. 535, 19 S.E.2d 5;Outlaw v. Asheville, 215 N.C. 790, 1 S.E.2d 559.
Affirmed. *Page 857